DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Notice of Pre-AIA  or AIA  Status	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 11/10/2020 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statement.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	

Claim 1, 3, and 5-12 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 20200333569) in view of Ito (US 4,984,877).

Regarding claim 1, Kondo teaches an imaging lens (fig.2, imaging lens, abstract),  which is configured by, in order from an object side, an object side group (fig.2, G1+G2) including at least one lens group and having positive refractive power as a whole  (fig.2, G1 and G2, abstract, positive) and an image side group (fig.2, G3) configured by one lens group and having negative refractive power (fig.2, G3,abstract, negative), wherein
focusing is performed by moving the object side group (fig.2, G1+G2) in an optical axis direction (fig.2, Z axis, abstract, during focusing, the first lens group, G1, and the second lens group, G2, move integrally), 
wherein the image side group (fig.2, G3) includes a subgroup 2p (fig.2, L33) and having positive refractive power (fig.2, L33, para 59, example 1 of table 1, see Sn 14-15):

But Kondo does not disclose wherein a following conditional expression
0<f1/f<0.75  (0.79, para 66, example 1 of table 16, fG12/f = 0.79); and
the image side group includes a subgroup 2p (fig.2, L33) satisfying a following conditional expression :
 0<f2p/f<0.5  (3.94, 93.4/23.689 = 3.94, fig.2, L33, para 59, example 1 of table 1 and table 2 of data)
where
f is a focal length of the imaging lens during infinity focusing (para 47, line 4, a focal length of the imaging lens in a state where an object at infinity is in focus is f );
f1 is a focal length of the object side group (para 47, lines 1-2, the first lens group G1 and the second lens group G2 is fG12 ), and
f2p is a focal length of the subgroup 2p (fig.2, L33, para 59, example 1 of table 1, Sn 14-15,  f2p = 93.4). 

However, in a similar field of endeavor, Ito teaches an  imaging lens (Ito, fig.5, a zoom lens system, abstract, the zoom lens system includes, in order from the object side, a first lens group having a positive focal length and a second lens group having a negative),
the image side group (Ito, fig.5, lens group 2) includes a subgroup 2p (fig.5, r10-r11 of lens group 2) satisfying a following conditional expression and having positive refractive power (Ito, fig.5, r10-r11 of lens group 2, col.6, example 2 of data, Surface No.10-11, f2p = 32.4) :
0<f1/f<0.75  (0.32, col 6, fig.5, f1 = lens group 1a + lens group 1b, col 6, example 2 of data, f1 is estimated as f1 = 33.6, f = 90.15)
0<f2p/f<0.5  (0.35, col.6, example 2 of data, f2p is estimated as f2p = 32.4, f = 90.15)
where
f is a focal length of the imaging lens during infinity focusing (fig.5, col 6, example 2 of data,, f = 90.15),
f1 is a focal length of the object side group (f1 = lens group 1a + lens group 1b, col 6, example 2 of data, f1 =~33.6), and
f2p is a focal length of the subgroup 2p (fig.5, r10-r11, example 2 of data, Surface No. 10-11) .

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the imaging lens of Kondo with the lenses of group as taught by Ito to reduce variations in field curvature over the full zooming range (abstract).

Regarding claim 3, Kondo in view of Ito discloses the invention as described in Claim 1 and Ito further teaches wherein the subgroup 2p is configured by a single lens element, and  the single lens element is configured by only one lens or only one cemented lens obtained by cementing a plurality of lenses (Ito, fig.5, lens group 2, lens r10-r11).

Regarding claim 5, Kondo in view of Ito discloses the invention as described in Claim 1 and Kondo further teaches wherein the image side group (Knodo, fig.2, G3) is fixed in the optical axis direction during focusing (Kondo, fig.2, para 6, line 8, the third lens group (G3) remains stationary with respect to an image plane).

Regarding claim 6, Kondo in view of Ito discloses the invention as described in Claim 1 and Kondo further teaches wherein an aperture stop is arranged in the object side group (Kondo, fig.2, St).

Regarding claim 7, Kondo in view of Ito discloses the invention as described in Claim 6 and Kondo further teaches wherein each of lens surfaces adjacent to an object side and an image side of the aperture stop is a concave surface (Knodo, fig.2, L12, St, L21,  para 59, example 1 of table 1, Sn 3-5).

Regarding claim 8, Kondo in view of Ito discloses the invention as described in Claim 6 and Kondo further teaches wherein at least one negative lens (Knodo, fig.2, L11) is arranged on the object side from the aperture stop (para 59, example 1 of table 1, Sn 1-2). 

Regarding claim 9, Kondo in view of Ito discloses the invention as described in Claim 1 and Kondo further teaches wherein the object side group is configured by seven or less lenses (Knodo, fig.2, 5 lenses).

Regarding claim 10, Kondo in view of Ito discloses the invention as described in Claim 1 and Kondo further teaches wherein the imaging lens satisfies a following conditional expression:

0.3≤BF/Y≤1.7  (0.34, fig.2, para 59, example 1 of table 1, Bf= 4.861, Ymax = 14.2)
where
BF is a back focus of the imaging lens when infinity focusing (para 56, line 2,  the back focal length), and
Y is a maximum image height of the imaging lens (para 48, line 3, the maximum image height is Ymax).

Regarding claim 11, Kondo in view of Ito discloses the invention as described in Claim 1 and Ito further teaches wherein the imaging lens satisfies a following conditional expression:

TL/f≤1.2  (~ 1.017, Ito, fig. 5, col 6, example 2 of data, TL = sum of d + fB:54.66=91.71, f=90.15)
where
TL is a total optical length of the imaging lens when infinity focusing (Ito, fig. 5, col 6, example 2 of data, TL = sum of d + fB:54.66=91.71).

Regarding claim 12, Kondo in view of Ito discloses the invention as described in Claim 1 and Kondo further teaches wherein an image sensor which converts an optical image formed by the imaging lens into an electrical signal (Kondo, fig.12, para 68, line 3, the camera 30, para 71, lines 1-13, the imaging element such as a charge coupled device (CCD) or a complementary metal oxide semiconductor (CMOS) outputs a captured image signal based on a subject image which is formed through the interchangeable lens).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 20200333569) in view of Ito (US 4,984,877) and further in a view of Tomioka et al. (US 2018/0246292)

Regarding claim 2, Kondo in view of Ito discloses the invention as described in Claim 1, but is silent wherein
the imaging lens satisfies a following conditional expression:
|β|≥0.5 
where
β is a paraxial imaging magnification of the imaging lens at a shortest imaging distance. 

However, in a similar field of endeavor, Tomioka teaches an imaging lens (abstract, a wide-angle zoom lens, a first lens group having a positive refracting power and a second lens group having a negative refracting power), 
the imaging lens satisfies a following conditional expression:
|β|≥0.5  (para 55,lines 8-10, a configuration during focusing of a closest object of which the imaging magnification is set to an equal magnification is shown on the lower portion to which “β=−1.0”)
where
β is a paraxial imaging magnification of the imaging lens at a shortest imaging distance (para 55, lines 8-10, a configuration during focusing of a closest object of which the imaging magnification is set to an equal magnification is shown on the lower portion to which “β=−1.0”). 

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the imaging lens of Kondo in view of Ito with the imaging magnification as taught by Tomioka to provide an imaging lens which is small in size, satisfactorily corrects various aberrations from focusing of an infinite object to focusing of a closest object of which the imaging magnification is set to be around an equal magnification, and has high vibration-proof performance in the entire imaging region, and an imaging apparatus including this imaging lens (para 6, lines 2-6).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 20200333569) in view of Ito (US 4,984,877) and further in a view of Shibayama et al. (US 5,353,163)

Regarding claim 4, Kondo in view of Ito discloses the invention as described in Claim 1, but is silent wherein the imaging lens satisfies a following conditional expression:
0<Bf1/f<0.4
where
Bf1 is a distance on an optical axis from a most image side surface of the object side group to a focal position of the object side group.

However, in a similar field of endeavor, Shibayama teaches an imaging lens (abstract, a wide-angle zoom lens has a first lens group having a positive refracting power and a second lens group having a negative refracting power), and
the imaging lens satisfies a following conditional expression:
0<Bf1/f<0.4 (0.1 < K/fw <0.4 , see in abstract )
where
Bf1 is a distance on an optical axis from a most image side surface of the object side group to a focal position of the object side group (abstract, K: the axial distance from a lens surface at the extreme image-side end of said first lens group to a rear-side principal point of said first lens group when a direction toward the image side is defined as a positive direction in said first lens group, fw is the focal length of the zoom lens at the wide-angle end).

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the imaging lens of Kondo in view of Ito with the conditional expression  as taught by Shibayama to provide a wide-angle zoom lens, which maintains a simple structure suitable for a compact camera in a practical application, and has good imaging performance although it includes a wide-angle area having a field angle of about 70° to 80° (col 1, lines 34-38).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN LEE EDENFIELD whose telephone number is (571)272-3005. The examiner can normally be reached Mon. -Thurs 8:00 am - 5:30 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273- 8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.



/KUEI-JEN L EDENFIELD/ 
Examiner, Art Unit 2872

/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872